                                                                                                                     Case 4:18-cv-00412-RM Document 16 Filed 10/30/18 Page 1 of 2



                                                                                                              1   Michael Zoldan; AZ Bar No. 028128
                                                                                                                  Jason Barrat; AZ Bar No. 029086
                                                                                                              2
                                                                                                                  Jessica Miller; AZ Bar No. 031005
                                                                                                              3   ZOLDAN LAW GROUP, PLLC
                                                                                                                  14500 N. Northsight Blvd., Suite 133
                                                                                                              4   Scottsdale, AZ 85260
                                                                                                              5   Tel & Fax: 480.442.3410
                                                                                                                  mzoldan@zoldangroup.com
                                                                                                              6   jbarrat@zoldangroup.com
                                                                                                                  jmiller@zoldangroup.com
                                                                                                              7
                                                                                                              8   Attorneys for Plaintiffs
                                                                                                              9                              UNITED STATES DISTRICT COURT
                                                                                                             10
                                                                                                                                                 DISTRICT OF ARIZONA
                                                                                                             11
ZOLDAN LAW GROUP, PLLC
                         1 4 50 0 N. No rth sig h t Blv d . Su ite 1 3 3 Sco ttsd ale, Arizo n a 8 5 2 6 0
                               Tel & Fax : 4 8 0 .4 4 2.34 10 – mzo ld an@zo ld an g ro up .co m




                                                                                                                  Alisha Stafford, a Tennessee resident;           Case No. CV-18-00412-TUC-RM
                                                                                                             12
                                                                                                                  Jame Young, a Tennessee resident;
                                                                                                             13   Sarah Lewis, a Tennessee resident;
                                                                                                                  Kristy Thornsbury, a Kentucky resident;
                                                                                                             14   Shannon Zetzsche, a Tennessee resident;
                                                                                                             15   Jessica Zetzsche, a Tennessee resident;        STIPULATION TO DISMISS ALL
                                                                                                                  Cynthia Barnes, a Tennessee resident;                   CLAIMS
                                                                                                             16   Daniel Thomas, a Tennessee resident;
                                                                                                                  Jonathon Bouldin, a Tennessee resident;
                                                                                                             17
                                                                                                                  Robert Hernandez, a Tennessee resident;
                                                                                                             18   Michael Sullivan, a Tennessee resident;          (Assigned to the Hon. Rosemary
                                                                                                                  and Amber Kelly, a Kentucky resident;                       Marquez)
                                                                                                             19
                                                                                                                                       Plaintiffs,
                                                                                                             20
                                                                                                             21          v.

                                                                                                             22   Labrad Diagnostics, LLC, an Arizona
                                                                                                                  company; and Sam Akers, an Arizona
                                                                                                             23   resident;
                                                                                                             24
                                                                                                                                       Defendants.
                                                                                                             25
                                                                                                             26
                                                                                                                         The parties hereby stipulate to the dismissal, with prejudice, of all claims made by
                                                                                                             27
                                                                                                                  Plaintiffs against Defendants, and to the termination of this action. The parties will bear
                                                                                                             28
                                                                                                                  their own attorneys’ fees and costs.
                                                                                                                     Case 4:18-cv-00412-RM Document 16 Filed 10/30/18 Page 2 of 2



                                                                                                              1                              RESPECTFULLY SUBMITTED October 30, 2018.
                                                                                                              2
                                                                                                              3                                            ZOLDAN LAW GROUP, PLLC
                                                                                                              4                                        By: /s/ Jason Barrat
                                                                                                              5                                             14500 N. Northsight Blvd., Suite 133
                                                                                                                                                            Scottsdale, AZ 85260
                                                                                                              6                                             Attorneys for Plaintiffs
                                                                                                              7
                                                                                                              8
                                                                                                              9                                        By: /s/(w/ permission) Sam Akers
                                                                                                             10                                           Sam Akers
                                                                                                                                                          2352 E. University Dr. Ste. D106
ZOLDAN LAW GROUP, PLLC
                         1 4 50 0 N. No rth sig h t Blv d . Su ite 1 3 3 Sco ttsd ale, Arizo n a 8 5 2 6 0




                                                                                                             11                                           Phoenix, Arizona 85034
                               Tel & Fax : 4 8 0 .4 4 2 .34 10 – mzo ld an@zo ld an g ro up .co m




                                                                                                                                                          Defendant
                                                                                                             12
                                                                                                             13
                                                                                                             14
                                                                                                             15                               CERTIFICATE OF SERVICE

                                                                                                             16   I hereby certify that on October 25, 2018, I electronically transmitted the foregoing
                                                                                                                  document to the United States District Court, District of Arizona Court Clerk, using the
                                                                                                             17
                                                                                                                  CM/ECF System and to the following via electronic and US mail:
                                                                                                             18
                                                                                                                        Sam Akers
                                                                                                             19         2352 E. University Dr. Ste. D106
                                                                                                             20         Phoenix, Arizona 85034
                                                                                                                        admin@labraddiagnostics.com
                                                                                                             21
                                                                                                             22
                                                                                                                  By: /s/ Ashley Peschke
                                                                                                             23
                                                                                                             24
                                                                                                             25
                                                                                                             26
                                                                                                             27
                                                                                                             28
